Citation Nr: 1002852	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  05-03 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a rating higher than 20 percent for 
traumatic arthritis of the lumbar spine.  

2. Entitlement to an initial rating higher than 10 percent 
for post-traumatic arthritis of the right knee, prior to 
October 26, 2004, and a rating higher than 30 percent for 
post-traumatic arthritis, status post total knee replacement, 
from December 1, 2005.  

3. Entitlement to service connection for a cervical spine 
disability, to include post-traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1941 to August 1943.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in August 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

In a statement received in July 2008, the Veteran withdrew 
his claim for a higher rating for a mental disorder, which 
encompassed residuals of a head injury, mixed type 
psychoneurosis, superimposed inadequate personality, post-
traumatic stress disorder and generalized anxiety disorder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a cervical spine 
disability, to include post-traumatic arthritis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. Traumatic arthritis of the lumbar spine is manifested by 
flexion limited at most to 45 degrees without neurological 
abnormalities, abnormal curvature of the spine, loss of 
lateral motion or incapacitating episodes. 

2. Before October 26, 2004, post-traumatic arthritis of the 
right knee was manifested by flexion limited to 120 degrees 
and extension limited to 0 degrees; a separate 10 percent 
rating for instability was assigned.  

3. On October 26, 2004, the Veteran had a total right knee 
replacement.  

4. From October 26, 2004, post-traumatic arthritis of the 
right knee, status post total knee replacement, is manifested 
by flexion in the range of 100 to 110 degrees and extension 
at 0 degrees, without pain, and without ankylosis, nonunion 
of the tibia and fibula, or severe painful motion or 
weakness.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for 
traumatic arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5293 (effective September 
23, 2002), 5292, 5295, (2003), Diagnostic Codes 5237-5243 
(2009).

2. Before October 26, 2004, the criteria for an initial 
rating higher than 10 percent for post-traumatic arthritis of 
the knee had not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5260, 5261 (2009).

3. From October 24, 2006, the criteria for an initial rating 
higher than 30 percent for post-traumatic arthritis of the 
right knee, status post total knee replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostics 5055, 5256, 5261, 5262 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As for the claim for an initial higher rating for post-
traumatic arthritis of the right knee, where service 
connection has been granted and initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. §5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision, rating the disability, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial higher 
rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128, 136 (2008).  

As for the increased rating claim of the lumbar spine, the RO 
provided pre-adjudication and post-adjudication VCAA notice 
by letters, dated in July 2003, August 2005 and May 2008.  
The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability had increased in severity and the effect that 
worsening has on the claimant's employment.  Additionally, 
the Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable for the claim.  

As for content and timing of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Shinseki, 
No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment).  

To the extent that fully complete VCAA notice came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in July 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and 
afforded the Veteran VA examinations most recently in 
December 2008.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is a factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Lumbar Spine

The Veteran's traumatic arthritis of the lumbar spine has 
been rated under Diagnostic Code 5010 for arthritis due to 
trauma and the older Diagnostic Code 5293 for intervertebral 
disc syndrome.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, arthritis due to trauma, which is substantiated by x-
ray findings, is rated as degenerative arthritis.  Pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion for the specific joint involved.

Since the veteran filed his claim for increase in June 2003, 
the criteria for evaluating a disability of the spine have 
changed.

The criteria for degenerative disc disease under Diagnostic 
Code 5293 (hereinafter the old criteria) were revised on 
September 23, 2002, (hereinafter the interim criteria). On 
September 26, 2003, the interim criteria were revised, which 
included the renumbering of Diagnostic Code 5293 to 
Diagnostic Code 5243 (hereinafter the current criteria).

Under the interim criteria, degenerative disc disease could 
be rated by combining separate ratings for chronic neurologic 
and orthopedic manifestations, or rated on the basis of the 
total duration of incapacitating episodes.  The criteria for 
the next higher rating, 40 percent, based on incapacitating 
episodes, are incapacitating episodes having a total duration 
of at least 4 but less than 6 weeks during the past 12 
months. 38 C.F.R. § 4.71a, DC 5293. 

An incapacitating episode was a period of acute signs and 
symptoms that required bed rest prescribed by a physician and 
treatment by a physician.

Under the current criteria, the rating for degenerative disc 
disease on the basis of the total duration of incapacitating 
episodes or by combining separate ratings for chronic 
neurologic and orthopedic manifestations remained the same.  
The primary change was a new General Rating Formula for 
evaluating orthopedic manifestations.

Under the General Rating Formula, the criterion for the next 
higher rating, 40 percent, based on limitation of motion of 
the lumbar spine, is flexion to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.

Also applicable is Diagnostic Code 5292 for limitation of 
motion of the lumbar spine.  Under the old Diagnostic Code 
5292, the criterion for the next higher rating, 40 percent, 
was severe limitation of motion.

Also for lumbosacral strain, the criteria were revised as of 
September 2003.  Under the old Diagnostic Code 5295, 
lumbosacral strain, in effect prior to September 2003, the 
criteria for the next higher rating, 40 percent, were severe 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Under the current criteria, effective from September 2003, 
Diagnostic Code 5292 was renumbered and rated by analogy to 
Diagnostic Code 5242, and Diagnostic Code 5295 is now 
Diagnostic Code 5237.  The criteria are the same for either 
limitation of motion, Diagnostic Code 5242, or lumbosacral 
strain, Diagnostic Code 5237, under the General Rating 
Formula.

Under the General Rating Formula, the criterion for the next 
higher rating, 40 percent, based on either limitation of 
motion, Diagnostic Code 5242, or lumbosacral strain, 
Diagnostic Code 5237, is flexion of the lumbar spine to 30 
degrees or less.

Analysis

The evidence for consideration in assigning an evaluation for 
the Veteran's traumatic arthritis of the lumbar spine 
consists of private and VA medical records.  A private 
medical record in April 2000 provides a diagnosis of 
degenerative changes of the lumbar spine and protrusion of 
L5-S1 disc causing nerve root pressure with associated 
neuralgia, neuritis and myofascitis.  

A private x-ray in July 2002 shows post-traumatic 
osteoarthritis of the lumbar spine, with narrowing of the L5-
S1 disc.  

On VA examination in March 2004, flexion and extension were 0 
to 55 degrees, lateral flexion was noted as 0 degrees and 15 
degrees.  Rotation was 0 to 20 degrees.  The Veteran had pain 
on movement.  X-rays show narrowing of L5-S1 disc space with 
narrowing of the spinal canal, which the examiner noted could 
cause spinal canal stenosis syndrome.  

On private evaluation in December 2004, the Veteran had 
flexion and extension from 0 to 50 degrees, lateral flexion 
was 0 to 15 degrees and rotation was 0 to 15 degrees.  All 
movements were painful.  There were no neurological deficits 
in the legs.  X-rays show osteoarthritic changes with 
narrowing of the L5-S1 disc with narrowing of the spinal 
canal.  

On VA examination in December 2008, the examiner noted the 
Veteran had occasional numbness in the lower extremities and 
cramps due to cold weather.  The Veteran last had sciatic 
pain three years earlier.  Physical examination shows flexion 
was 45 degrees, extension was 0 degrees, lateral flexion was 
20 degrees and rotation was 0 to 30 degrees.  There was pain 
on all movements.  X-rays show degenerative changes of the 
spine, with sacralization of L5, with marked narrowing of the 
disc pace in L5-S1.  

On neurological examination in December 2008, cranial nerves 
were unremarkable, motor examination and coordination were 
good and symmetrical, sensory examination was intact and gait 
was normal.  The examiner concluded that the Veteran's 
neurological examination was normal.  

To warrant a rating higher than 20 percent under the old 
criteria for limitation of motion of the lumbar spine, 
Diagnostic Code 5292, the Veteran would have to have severe 
limitation of motion.  Based on examinations in March 2004, 
December 2004 and December 2008, while extension at most 
appeared to be 0 degrees, at maximum flexion was limited to 
45 degrees, lateral flexion was from 0 to 15 degrees and 
rotation was 0 to 20 degrees.  Range of motion was painful on 
all three examinations.  There were no documented additional 
limitations to range of motion due to fatigue, weakness, 
weakened movement, lack of indurance or incoordination, to 
include during flare-ups and with repeated use.  While there 
is clearly limited motion, the findings do not more nearly 
approximate or equate to severe limitation of motion of the 
lumbar spine and the criteria for the next higher rating 
under the old Diagnostic Code 5292 are not met.

To warrant a rating higher than 20 percent under the old 
criteria for lumbosacral strain, DC 5295, the Veteran would 
have to have severe lumbosacral strain.  The record shows 
that listing of the spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or abnormal mobility on forced motion 
were not demonstrated.  Accordingly, the reported findings do 
not more nearly approximate or equate to severe impairment 
and the criteria for the next higher rating under the old 
Diagnostic Code 5295 are not met.

As for neurological manifestations under the interim 
Diagnostic Code 5293 and for neurological abnormality under 
the current Diagnostic Code 5237, the Veteran has a history 
of protrusion of the 5-S1 disc causing nerve root pressure 
and has complained of numbness during cold weather, however 
there were no neurological deficits in the legs on private 
evaluation in December 2004 and the Veteran's VA neurological 
examination in December 2008 was normal.  Thus a separate 
rating for objective neurologic manifestations is not 
warranted.  

As for incapacitating episodes under the interim and current 
criteria, incapacitating episodes, namely, acute signs and 
symptoms that required bed rest prescribed by a physician and 
treatment by a physician, are not documented.

For the current criteria for orthopedic manifestations under 
the new General Rating Formula, considering pain and 
functional loss due to pain, based one examinations in March 
2004, December 2004 and December 2008 flexion was in the 
range of 45 to 55 degrees with pain, which does not more 
nearly approximate or equate to limitation of flexion of the 
lumbar spine to 30 degrees or less, considering 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  There also is no evidence 
of ankylosis of the lumbar spine.  

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for 
traumatic arthritis of the lumbar spine under the old, 
interim, and current criteria, applying 38 C.F.R. §§ 4.40, 
4.45, and 4.59, and the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. §5107(b).

Right Knee

Prior to October 26, 2004, the Veteran's post-traumatic 
arthritis of the right knee was rated 10 percent under 
Diagnostic Code 5010.  As mentioned earlier, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, arthritis due to trauma, which 
is substantiated by x-ray findings, is rated as degenerative 
arthritis.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis established by x-ray findings is 
rated on the basis of limitation of motion for the specific 
joint involved.  

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of extension).  A separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 60 degrees is 
zero percent disabling, flexion limited to 45 degrees is 10 
percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 5 degrees is 
zero percent disabling, extension limited to 10 degrees is 10 
percent disabling, extension limited to 15 degrees is 20 
percent disabling, and extension limited to 20 degrees is 30 
percent disabling. 

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion. 38 C.F.R. § 
4.71, Plate II.

On October 26, 2004, the Veteran underwent a total right knee 
replacement and was rated 100 percent disabled from October 
26, 2004 to December 1, 2005.  From December 1, 2005, he has 
been assigned a 30 percent rating.  Since his total right 
knee replacement in October 2004, the Veteran's right knee 
has been rated under Diagnostic Code 5055, for knee 
replacement (prosthesis).  

Under Diagnostic Code 5055, a 100 percent schedular rating is 
assigned for one year, following a total knee replacement. At 
the termination of the total rating, the disability is rated 
on the residuals.  Under Diagnostic Code 5055, the criteria 
for the next higher rating, 60 percent, are chronic residuals 
consisting of severe painful motion or weakness.  An 
intermediate rating between 30 and 60 percent may be assigned 
by analogy to Diagnostic Codes 5256, 5261, or 5262.  Under 
Diagnostic Code 5256, the criterion for a 40 percent rating 
is ankylosis in flexion between 10 degrees and 20 degrees.  
Under Diagnostic Code 5261, the criterion for a 40 percent 
rating is extension limited to 30 degrees.  Under Diagnostic 
Code 5262, the criterion for a 40 percent rating is nonunion 
of the tibia and fibula with loose motion, requiring a brace.

The Rating Prior to October 26, 2004

A private x-ray in September 1996, shows advanced 
osteoarthritic changes in the right knee.  A private 
evaluation dated in July 2002, indicated that the Veteran has 
had a right knee disability since his traumatic accident when 
he was eighteen years old and had an open meniscectomy on his 
right knee in 1970.  The evaluation documented constant right 
knee pain, varus deformation, with crepitation and pain on 
the medial side of the knee.  The diagnosis based on x-ray 
evidence is post-traumatic osteoarthritis of the right knee.  

On VA examination in March 2004, flexion was 0 to 120 
degrees.  Extension was 0 degrees.  There was varus deformity 
and medial instability.  X-rays show varus deformity and 
severe loss of joint space.  

A rating decision in August 2004, granted service connection 
for arthritis of the right knee and assigned a 10 percent 
rating and granted a separate rating for instability of the 
right knee with an evaluation of 10 percent.  

Based on the evidence of record, flexion was limited to 120 
degrees.  As the criterion for a 20 percent rating for 
flexion is flexion limited to 30 degrees, the findings 
pertaining to limitation of flexion do not more nearly 
approximate or equate to flexion limited to 30 degrees, 
considering functional loss due to pain and painful movement.  
Thus the Veteran is not entitled to a higher rating under 
Diagnostic Code 5260.  Further, the criterion for a zero 
percent rating, flexion limited to 60 degrees is also not 
shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

As for limitation of extension, extension was limited to 0 
degrees.  As the criterion for a 20 percent rating for 
extension is extension limited to 15 degrees, the findings 
pertaining to limitation of extension do not more nearly 
approximate or equate to extension limited to 15 degrees, 
considering functional loss due pain and painful movement.  
Thus the Veteran is not entitled to a higher rating under 
Diagnostic Code 5261.  Further, the criterion for a zero 
percent rating, which is extension limited to 5 degrees, also 
is not shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In VAOPGCPREC 9-98, the VA General Counsel held that when a 
veteran has a knee disability to warrant a separate rating 
for arthritis based on X-ray findings, the limitation of 
motion need not be compensable under Diagnostic Code 5260 or 
Diagnostic Code 5261, rather, such limited motion must at 
least meet the criteria for a zero percent rating, which as 
explained above has not been shown. 

The evidence does not suggest ankylosis of the right knee and 
a rating under Diagnostic Code 5256 need not be considered.  
As the Veteran was in receipt of a separate 10 percent rating 
for instability, a rating under Diagnostic Code 5257, for 
recurrent subluxation or lateral instability need not be 
considered.  

For these reasons, the preponderance of the evidence is 
against the claim for an initial rating higher 10 percent for 
post-traumatic arthritis of the right knee prior to October 
26, 2004 and the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. §5107(b).

The Rating from October 26, 2004

A rating decision in July 2009, increased the rating for 
post-traumatic arthritis of the right knee, status post total 
knee replacement, to 100 percent effective October 26, 2004.  
An evaluation of 30 percent was assigned from December 1, 
2005.  A separate 10 percent evaluation for right knee 
instability was discontinued effective October 26, 2004.  

A private evaluation in December 2004 shows the Veteran 
underwent a total right knee replacement on October 26, 2004.  
Physical examination shows flexion was 100 degrees and 
extension was 0 degrees.  X-ray of the right knee shows the 
prosthesis was in good position.  

On VA examination in December 2008, flexion was 110 degrees 
and extension was 0 degrees.  There were subjective 
complaints of weakness and instability, however the examiner 
indicated that there was no objective evidence of 
instability.  The examiner noted the Veteran did not have 
pain but also did not have enough flexibility.  

While the Veteran complained of weakness in his right knee on 
VA examination in December 2008, in the absence of severe 
painful motion or severe weakness, the criteria for the next 
higher rating, 60 percent, namely, chronic residuals 
consisting of severe painful motion or weakness, under 
Diagnostic Code 5055 have not been met.  

As for an intermediate rating between 30 and 60 percent, in 
the absence of evidence of ankylosis (immobility of the 
joint) in flexion between 10 degrees and 20 degrees, the 
criterion for a 40 percent rating under Diagnostic Code 5256 
have not been met as the evidence does not suggest ankylosis 
and flexion was in the range of 100 to 110 degrees.  

In the absence of evidence of extension limited to 30 
degrees, the criterion for a 40 percent rating under 
Diagnostic Code 5261 have not been met as extension was 0 
degrees.

In the absence of evidence of nonunion of the tibia and 
fibula, the criterion for a 40 percent rating under 
Diagnostic Code 5262 have not been met as x-ray evidence 
revealed that the knee prosthesis was in good position.

For these reasons, the preponderance of the evidence is 
against the claim for an initial rating higher 30 percent for 
post-traumatic arthritis of the right knee from December 1, 
2005 and the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. §5107(b).

Extraschedular

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A rating higher than 20 percent for traumatic arthritis of 
the lumbar spine is denied.  

An initial rating higher than 10 percent for post-traumatic 
arthritis of the right knee, prior to October 26, 2004, and a 
rating higher than 30 percent for post-traumatic arthritis, 
status post total knee replacement, from December 1, 2005, is 
denied.  


REMAND

Service treatment records show that during service the 
Veteran was struck by a bus in February 1942 and sustained 
multiple injuries, including a fractured zygoma and possible 
brain injury.  The Veteran is service connected for residuals 
of a head injury, mixed type psychoneurosis, superimposed 
inadequate personality, post-traumatic stress disorder and 
generalized anxiety disorder, rated as a single disability 
with a 70 percent rating.

Private medical records in April 1999 and April 2000, show 
decreased range of motion and indicate degenerative changes 
in the cervical spine.  A private x-ray in July 2002 shows 
post-traumatic osteoarthritis of the cervical spine.  

On VA examination in March 2004, the Veteran had painful 
range of motion of the cervical spine.  The examiner 
determined that there were osteoarthritic changes of the 
spine which were age related.  On private evaluation in 
December 2004, the examiner concluded that the Veteran had 
osteoarthritic changes of the cervical and lumbar spine which 
were related to age and the lesions suffered during the 
accident in 1942.  

The Veteran's representative in a brief dated in October 
2009, argued that there is no clear nexus opinion regarding 
the etiology of the Veteran's cervical spine disability and 
that it may be due to his service-connected residuals of a 
head injury.  Thus a VA examination is warranted to determine 
the nature and etiology of the Veteran's cervical spine 
disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his cervical spine disability, 
to include post-traumatic arthritis.  The 
claims folder should be made available to 
the examiner for review in conjunction with 
the examination.  The examiner is asked to 
address the following:

Whether it is at least as likely as 
not that the current cervical spine 
disability, to include post-traumatic 
arthritis is related to service, to 
include the accident in February 
1942, whereby the Veteran was struck 
by a bus and sustained multiple 
injuries, including a fractured 
zygoma and possible brain injury; 
and, 

Whether it is at least as likely as 
not that the service-connected 
residuals of a head injury aggravated 
or permanently made worse the 
nonservice-connected cervical spine 
disability.  
    
In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

2. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


